IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1959
                                Filed January 25, 2017


IN THE INTEREST OF A.C.,
Minor Child,

B.C., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Scott County, Christine Dalton

Ploof, District Associate Judge.



          A father appeals the termination of his parental rights to his one-year-old

daughter. AFFIRMED.



          Steven W. Stickle of Stickle Law Firm, P.L.C., Davenport, for appellant

father.

          Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd (until

withdrawal) and Mary A. Triick, Assistant Attorneys General, for appellee State.

          Cynthia Z. Taylor, of Zamora, Taylor, Woods, & Frederick, Davenport,

guardian ad litem for minor child.



          Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                             2


TABOR, Judge.

       After arriving in the emergency room with broken ribs, two-month-old A.C.

was removed from her parents’ care. Neither parent admitted or identified the

source of the infant’s abuse. One year later, the juvenile court terminated their

parental rights, noting the father “gets angry at times” during supervised

visitation. The father appeals the juvenile court’s termination order, alleging the

State failed to make reasonable efforts to reunify the family and failed to prove

the statutory grounds for termination by clear and convincing evidence. 1 The

father also argues termination of his parental rights was not in A.C.’s best

interests. After giving the record a fresh look,2 we reach the same conclusions

as the juvenile court and affirm the termination order.

       A.C. was born in August 2015.             By October 2015, she had already

suffered at least two instances of physical abuse. When her parents brought her

to the hospital on October 19, 2015, doctors diagnosed three fractures to her

right ribs and a possible “greenstick fracture on her left mid-thoracic ribs.” Two of

the fractures had occurred several days earlier and another fracture showed

signs of healing for a longer period. A.C. also had “a lung contusion and some

kidney damage.” The parents did not explain their delay in seeking medical

attention. But the parents confirmed they were A.C.’s only caretakers during the

time of her injuries. The parents gave varying explanations for how A.C. got hurt.

In one version, they reported she fell from her swing, which in the opinion of the

1
  The juvenile court also terminated the mother’s parental rights, but she is not a party to
this appeal.
2
  We review termination proceedings de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa
2016). While we are not bound by the juvenile court’s factual findings, we give them
considerable weight, especially in assessing the credibility of witnesses. Id.
                                        3


medical professionals could not account for A.C.’s injuries. The doctors ruled out

fragile bone syndrome and believed the child’s injuries were caused by

“compression around the child’s midsection.” They also believed the injuries

were inflicted by a caregiver.

       The juvenile court adjudicated A.C. as a child in need of assistance

(CINA) in January 2016, based on Iowa Code sections 232.2(6)(b), (c)(2), (e)

and (n) (2015). A.C. was placed in family foster care.

       The Iowa Department of Human Services (DHS) initially arranged for A.C.

to have visitation with her parents four times per week, but the parents missed

many visitation sessions. The DHS reduced the visits to three times per week;

then two times per week; and by the time of the review hearing in June 2016, the

parents had only one visit per week with A.C. After June, the father attended all

of the scheduled visitations. The visitations were always fully supervised.

       Service providers supervising the visitations recounted incidents where

the father became angry in the presence of his young daughter. The DHS case

manager testified:

       There were two incidents observed by two different providers that
       when [the father] was holding [A.C.] and talking with the provider
       and becoming frustrated that he . . . started squeezing her
       midsection as he was holding her, and that was quite concerning
       and the provider interjected and corrected the situation so that
       didn’t continue.

       As these incidents suggest, the father’s mental-health and anger issues

have been an ongoing concern for the DHS. The father, who was twenty-one

years old at the time of the termination hearing, had a history of mental illness

dating back to his early childhood.      The father completed a psychological
                                        4


evaluation in August 2016.     The doctor’s diagnostic impressions were “post-

traumatic stress disorder and schizoaffective disorder (provisional).” The doctor

also believed the father’s level of paranoia suggested the presence of some

psychotic disorder. Throughout most of the CINA case, the father declined to

sign releases allowing the DHS to monitor whether he was addressing his

mental-health issues. Not until the end of September 2016, just one week before

the termination hearing, did the father finally sign a release. The DHS learned

the father attended six therapy sessions after July 2016, but he missed four other

appointments. The therapist’s notes revealed the father said he was “there to

show he is a good dad and that his daughter has a rare bone disease”—an

assertion that was inconsistent with the medical findings. By October 2016, the

father had not yet started anger-management classes.

      The father also had a volatile relationship with A.C.’s mother. The DHS

case worker noted he displayed very controlling tendencies when they were

together, stepping in to answer questions directed toward the mother. The father

admitted he can only be around A.C.’s mother for limited periods of time before

he becomes angry and frustrated with the mother.

      The State filed a petition for termination of parental rights on September 9,

2016. The juvenile court held a hearing on the petition on October 4 and issued

its order terminating the rights of both parents on October 31. The court relied on

the grounds in Iowa Code section 232.116(1)(d) and (i) (2016). The court also

determined A.C.’s best interests were served by staying in her pre-adoptive

home, where her “familial identity” had been forged over nearly eleven months in

the care of her foster parents. The father now appeals.
                                           5


          Reasonable Efforts. The father’s primary complaint in his petition on

appeal is the alleged failure of the DHS to make reasonable efforts to reunify the

family.     He argues that for several months the DHS placed “artificial and

unnecessary barriers” between A.C. and him by declining to offer visits in “the

home environment.” He contends transportation issues hindered his ability to

attend visits with A.C.

          The DHS is required to “make every reasonable effort to return the child to

the child’s home as quickly as possible consistent with the best interests of the

child.” Iowa Code § 232.102(7); In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). In

turn, the parent must ask for additional services before permanency or

termination proceedings if they believe the current services to be inadequate. In

re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005); see also Iowa Code

§ 232.99(3). In this case, the father raised a reasonable-efforts argument at the

June 2016 hearing regarding the location of their visitations.

          Our supreme court has held the State’s duty to make reasonable efforts

toward reunification is not “a strict substantive requirement of termination.” C.B.,

611 N.W.2d at 493. “Instead, the scope of the efforts by the DHS to reunify

parent and child after removal impacts the burden of proving those elements of

termination which require reunification efforts.” Id. While visitation is imperative

in achieving reunification, its nature and extent is always controlled by the best

interests of the child. In re M.B., 553 N.W.2d 343, 345 (Iowa Ct. App.1996).

          The DHS did not set visitation at the parents’ residence for several

reasons, not the least of which was the father’s concerning behavior, according

to testimony at the June 2016 review hearing and the October 2016 termination
                                        6


hearing. The case manager testified: “There always has been some concern

with regard to [the father’s] temper and the safety for everybody involved in the

visit.” In addition, the parents did not have a permanent home of their own and

instead stayed with a family friend or other family members. The record also

shows the DHS understood the parents’ transportation problems and provided

bus tokens and fuel cards. Finally, the DHS case worker testified the location of

the visitation was not the reason given by the parents for missing many sessions

in the early months of the CINA case. After reviewing the record, we agree with

the juvenile court’s finding that DHS provided reasonable efforts to reunify A.C.

with her father.

       Statutory Grounds for Termination. The father next contends the State

offered insufficient proof under paragraphs (d) and (i) of Iowa Code section

232.116(1).

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground supported by clear and

convincing evidence. In re D.W., 791 N.W .2d 703, 707 (Iowa 2010). Here, we

find clear and convincing evidence to support the order under subsection (d),

which requires proof of the following elements:

              (1) The court has previously adjudicated the child to be
       [CINA] after finding the child to have been physically or sexually
       abused or neglected as the result of the acts or omissions of one or
       both parents . . . .
              (2) Subsequent to the [CINA] adjudication, the parents were
       offered or received services to correct the circumstance which led
       to the adjudication, and the circumstance continues to exist despite
       the offer or receipt of services.

Iowa Code § 232.116(1)(d).
                                         7


       The father does not contest the first element. On the second element, he

argues it was improper for the court to conclude the circumstances leading to

adjudication continued to exist “when the offering of services was not reasonable

for several months.” We are not persuaded by his argument. As discussed

above, the DHS provided reasonable services, including ample opportunities for

the father to interact with A.C., but the father did not make the progress needed

to assure a safe return home for his daughter.

       As the DHS worker testified, neither parent accepted responsibility for

A.C.’s rib injuries or “professed knowledge of what occurred, have shown any

willingness or desire to make any changes within their lives to correct any

problems that have existed to ensure the safety and well-being of their daughter.”

The father was slow in addressing his mental health issues, missed numerous

therapy sessions, and was not honest with the therapist about A.C.’s injuries.

We agree with the juvenile court’s determination that despite the offer and receipt

of services, the circumstances leading to the CINA adjudication still exist.

Accordingly, we affirm termination of the father’s rights under subsection (d).

       Best Interests/Six-Month Delay in Permanency. The father next argues

it is not in A.C.’s best interests to have his parental rights severed. He contends

A.C. has been “deprived of a parent to whom she was bonded.” The father asks

for six more months of services so that he can resume the role of parent for A.C.

       Our determination of best interests must track Iowa Code section

232.116(2). See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (rejecting court’s use

of an unstructured best-interests test). That provision requires us to give primary

consideration to the child’s safety, the best placement for furthering her long-term
                                       8


nurturing and growth, and to her physical, mental, and emotional condition and

needs. Iowa Code § 232.116(2). In this case, the juvenile court decided the

father could not keep A.C. safe from physical abuse and neglect. The court also

noted A.C. had received excellent care from her foster family and was integrated

into their household.   We agree with the juvenile court’s conclusion that

termination was in A.C.’s best interests under the framework in section

232.116(2).

      Moreover, while A.C. enjoyed visits with her father and he played and

talked with her, the record does not reveal a close bond that would preclude

going forward with termination. See id. § 232.116(3)(c). We do not find delaying

permanency would be appropriate. See In re J.B.L., 844 N.W.2d 703, 706 (Iowa

Ct. App. 2014) (upholding denial of six additional months when record showed

parent could not provide safe home for child and showed foster family offered

stability and permanency).

      AFFIRMED.